ORDER

PER CURIAM.
A jury convicted defendant of the class C felony of possession of a controlled sub*349stance, sec. 195.202, RSMo 1994, and the class A misdemeanor of possession of drug paraphernalia, sec. 195.233, RSMo 1994. It assessed his punishment at seven years in the department of corrections and one year in the county jail. The trial court imposed those sentences, running them concurrently.
On appeal, defendant raises two points. Each concerns the trial court’s refusal to grant motions to suppress and its admittance of challenged evidence.
No jurisprudential purpose would be served by a written opinion. Rule 30.25(b). No error of law appears. The trial court’s judgment is affirmed.